Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  140685(57)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  CAROL DRAKE and CLELLEN BURY,
           Plaintiffs-Appellants,
                                                                    SC: 140685
  v                                                                 COA: 287502
                                                                    Berrien CC: 2008-000247-CE
  CITY OF BENTON HARBOR and HARBOR
  SHORES COMMUNITY REDEVELOPMENT
  CORPORATION,
             Defendants-Appellees.
  ________________________________________


          On order of the Chief Justice, the motion by the Attorney General for leave to file
  a brief amicus curiae is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk